t c memo united_states tax_court leo n levitt and ruth g levitt petitioners v commissioner of internal revenue respondent docket no filed date herbert l zuckerman robert j alter and richard j sapinski for petitioners daniel o'brien and patrick e whalen for respondent table of contents page findings_of_fact a b c d e f petitioners resyn corporation polymer chemicals dollar_figure chemical traders dollar_figure resyn's bankruptcy dollar_figure respondent's investigation of petitioner and resyn dollar_figure g h i j k l m n third party information dollar_figure meetings with fbi agents and strike force attorney dollar_figure referral of case to the justice_department dollar_figure petitioner's criminal case dollar_figure resyn's bankruptcy trial dollar_figure sale of resyn corporation dollar_figure notice_of_deficiency dollar_figure petitioners' return dollar_figure opinion a whether respondent violated grand jury secrecy rules dollar_figure b whether petitioner is collaterally estopped from denying factual findings of the bankruptcy court dollar_figure whether respondent's determination is arbitrary dollar_figure c d whether petitioners received constructive dividends dollar_figure e whether petitioner is liable for fraud for dollar_figure whether petitioner is liable for fraud for to dollar_figure f g statute_of_limitations dollar_figure whether ruth levitt is an innocent spouse dollar_figure h memorandum findings_of_fact and opinion colvin judge respondent determined that both petitioners are liable for deficiencies in income_tax and that petitioner leo levitt is liable for additions to tax for fraud as follows addition_to_tax year deficiency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6653 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure following concessions we must decide the following issues whether respondent's use of resyn corporation's business records violated grand jury secrecy rules we hold that it did not whether petitioner leo levitt is collaterally estopped from contesting factual findings made by the u s bankruptcy court in a trial relating to respondent's tax claims against resyn corp which he controlled we hold that he is whether respondent's determination was arbitrary we hold that it was not whether petitioners had unreported dividend income during the years in issue we hold that they did whether petitioner leo levitt is liable for fraud for we hold that he is not because there is no evidence of the contents of that return whether petitioner leo levitt is liable for fraud for to we hold that he is whether the statute_of_limitations bars assessment of tax for petitioners for to we hold that it does not whether petitioner ruth levitt is an innocent spouse under sec_6013 for any of the years in issue we hold that she is not references to petitioner are to leo levitt section references are to the internal_revenue_code in effect during the years in issue rule references are to the tax_court rules_of_practice and procedure references to rule e are to rule e of the federal rules of criminal procedure some of the facts have been stipulated and are so found findings_of_fact a petitioner sec_1 generally petitioners were married and resided in verona new jersey when they filed their petition petitioner was born in he graduated from dartmouth university in with a degree in chemical engineering and worked for chemical companies until as discussed in more detail below in section b petitioner owned and controlled the resyn corporation resyn during the years in issue ruth levitt was born in she graduated from high school and secretarial school petitioners met in and married in ruth levitt never worked outside the home petitioners had four daughters born in and ruth levitt took care of her ailing mother for a period of time not specified in the record she did not visit or know much about her husband's business petitioners bought land in south orange new jersey in petitioners rented a dwelling until when they moved into a home they built on their south orange land ruth levitt had sole ownership of that home petitioner did not have a personal checking account ruth levitt had checking and savings accounts from to she used those accounts for the family finances during the years in issue ruth levitt drove new cars and had a comfortable standard of living petitioners took regular vacations to las vegas and florida from to welev of pinellas county inc in a brooklyn lawyer named erwin weiss weiss who had helped organize resyn recommended that petitioners buy acres of land in st petersburg florida petitioner ruth levitt fred berger berger a st petersburg realtor who knew weiss and weiss organized a group called welev of pinellas county welev to hold the acres each owned a one-fourth interest in welev in petitioner was president of welev he signed the mortgage deed ruth levitt knew very little about welev weiss incorporated welev around welev issued shares of stock when it was incorporated the original subscribers to the stock were petitioner berger meyer tepperman and weiss each had shares in resyn owed hooker chemical co hooker about dollar_figure million hooker supplied folacin hydride to resyn petitioner agreed to guarantee resyn's debt petitioner pledged the welev property as collateral to hooker in welev sold its florida property petitioners filed separate returns for ruth levitt reported on her return a capital_gain of dollar_figure from the liquidation of welev stock which she reported that she acquired in petitioners' income_tax returns petitioners filed joint income_tax returns for to harry levenson levenson prepared petitioners' income_tax returns for and he was an accountant his office was pincite clinton avenue in newark new jersey he later moved to springfield avenue in newark levenson previously served as a revenue_agent for the internal_revenue_service irs levenson's wife was ruth levitt's cousin howard goldstein goldstein prepared petitioners' returns for and goldstein was an accountant he practiced at the certified public accounting firm of i george goldstein co goldstein co i george goldstein was goldstein's father petitioner gave levenson and goldstein information to prepare his returns including forms forms w-2 and brokerage account statements petitioners reported wages from resyn of dollar_figure per year for and dollar_figure for and and dollar_figure for they reported withholding on those wages of dollar_figure per year in and dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in petitioners did not report as income any of the amounts resyn paid for their benefit see section b-3 below petitioners reported dollar_figure in miscellaneous income for b resyn corporation formation of resyn corporation petitioner and about other people formed a chemical company called resyn in resyn was incorporated in its principal offices were in linden new jersey petitioner bought the stock of the other resyn shareholders around for the amount of their original investment in the company petitioner controlled resyn's operations during the years in issue resyn corporation's operations resyn bought manufactured and sold resins and other chemicals and oils used to manufacture paint in the late 1950's resyn began to produce a chemical resin used by the ford motor co in automobile paint resyn made mobil for the mobil oil co resyn was the fourth company in the united_states to manufacture epoxy atlas paint and varnish co atlas was one of resyn's larger customers from to meyer and harry tepperman the tepperman brothers owned atlas atlas manufactured paint atlas bought large amounts of alkyds from resyn to make paint resyn's payments for petitioners' personal benefit resyn paid for many of petitioners' personal expenses and personal stock investments he had resyn pay ruth levitt a weekly allowance of about dollar_figure ruth levitt received resyn checks paid to cash totaling dollar_figure in dollar_figure in and dollar_figure in she used those funds to pay household expenses petitioner had resyn pay the mortgage on their home resyn paid dollar_figure for dollar_figure for and dollar_figure for for the mortgage on petitioners' home petitioner had resyn pay for many of ruth levitt's shopping expenses in and resyn also paid for ruth levitt's purchases at bloomingdale's saks fifth avenue fellers lord taylor and many other stores resyn paid evelyn mejia a nurse for petitioners' children and william morrison a handyman and chauffeur at petitioners' home resyn paid landscaping and gardening expenses at petitioners' home resyn paid petitioners' children's expenses to attend prospect hill country day school newark academy and kenwood camp for girls from to from to resyn paid berkeley school and macbrian educational consultants inc petitioners deducted dollar_figure for and dollar_figure for on their income_tax returns for charitable gifts to camp deal for resyn business records are missing except for parts of and there is no evidence that resyn's arrangements to pay petitioners' expenses were different from to or in boys resyn wrote checks to camp deal for boys for dollar_figure in and dollar_figure in resyn paid weiss and the tax collector sarasota florida for petitioners' purchase of welev's land and welev stock from to petitioner had resyn pay some of his expenses for dry cleaning medications from his pharmacy and individual income taxes in and resyn paid petitioners' personal expenses of about dollar_figure in dollar_figure in and dollar_figure in for a total of dollar_figure during those years resyn's bookkeeping and tax returns resyn maintained double entry books_and_records ann hall hall was resyn's first bookkeeper hall usually prepared the deposit tickets as resyn grew resyn hired vera philbin philbin and others to help hall philbin entered payables in resyn's purchases journal and made journal entries in the general ledger goldstein co prepared the journals she used petitioner was not involved in resyn's bookkeeping resyn filed income_tax returns for to levenson was resyn's accountant and return preparer and an employee of resyn from resyn's inception to or goldstein co also performed accounting services for resyn until goldstein co compiled information for the resyn tax_return and gave it to levenson to prepare the return goldstein approved those returns for goldstein co resyn gradually reduced levenson's function to checking postings in the purchases journal by resyn's bookkeepers levenson worked about day per week goldstein co prepared resyn's returns for to goldstein began to supervise the resyn account for goldstein co in or goldstein spent to days per year at resyn closing the books and preparing the corporate tax_return resyn's bookkeepers gave goldstein access to resyn's books_and_records goldstein did not verify sales or check inventory because he believed resyn's staff handled those items correctly at the end of and goldstein classified the checks resyn paid for the personal benefit of petitioners as loans made by resyn to petitioner goldstein increased petitioner's loan account by dollar_figure in dollar_figure in and dollar_figure in and decreased it by dollar_figure in the decrease did not occur because petitioner repaid resyn molly goldstein goldstein's mother lent dollar_figure to resyn in resyn paid interest on the loan to goldstein's mother from to resyn paid dollar_figure of interest to goldstein's mother after in goldstein transferred the account payable from resyn to petitioner and decreased petitioner's loan account by dollar_figure at trial goldstein conceded that he had no authority to do this and that it was not an appropriate accounting practice to decrease petitioner's loan account by dollar_figure in goldstein's mother filed a claim in the resyn bankruptcy for dollar_figure after she later received cents per dollar of claim petitioner had not repaid resyn by the time of the bankruptcy trial in resyn did not report paying any dividends from to c polymer chemical sec_1 formation of polymer chemicals petitioner suggested that he and levenson form a partnership called polymer chemicals polymer on date levenson registered the trade_name polymer chemicals with the state of new jersey under his name alone the trade_name certificate stated that polymer's address wa sec_152 clinton avenue newark new jersey which was levenson's office polymer never did business at that address polymer had a checking account at the national state bank hillside new jersey from to although levenson was authorized to sign checks on the polymer account petitioner directed him to sign and endorse blank polymer checks levenson never saw the proceeds from these checks the monthly bank statements did not include a mailing address for polymer petitioner went to the bank to get polymer's bank statements and canceled checks polymer did not file federal_income_tax returns polymer transactions unlike other resyn transactions the polymer purchase invoices did not include any bills of lading resyn's checks to polymer were for fictitious purchases petitioner controlled the polymer account petitioner diverted the following amounts from resyn to the polymer checking account monthly amount statements year of deposits available dollar_figuredollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure in petitioner deposited in the polymer account resyn checks payable to t f mcadam not otherwise identified in the record dated date for dollar_figure and date for dollar_figure there were often long delays in negotiating the resyn checks deposited in the polymer account resyn checks totaling dollar_figure which petitioner deposited in the polymer account in were written in in petitioner deposited in the polymer account dollar_figure of resyn checks written in in petitioner deposited in the polymer account a resyn check for dollar_figure written in and resyn checks totaling dollar_figure written in petitioner had levenson sign and endorse blank checks on the polymer account which petitioner later wrote to cash as follows date of check date date date amount dollar_figure big_number big_number date date date date date date date date date date date date date big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the checks were negotiated in the year written d chemical trader sec_1 petitioner's formation and use of chemical traders on date petitioner and his brother jesse levitt registered the trade_name chemical traders with the state of new jersey the trade_name certificate stated that chemical traders would do business pincite clinton avenue newark new jersey petitioner opened a chemical traders bank account on date chemical traders had a checking account at the national state bank hillside new jersey from to petitioner signed the signature card for the account and personally conducted chemical traders' transactions at the national state bank chemical traders monthly bank statements did not have a mailing address petitioner picked up the chemical traders' monthly bank statements and canceled checks philbin levenson and goldstein did not know about chemical traders or the chemical traders bank account at the national state bank during the years in issue there was no chemical traders office or plant pincite clinton avenue newark new jersey when respondent's agents investigated this case in and respondent's agents did not find any reference to chemical traders in a directory of chemical suppliers petitioner required resyn's buyers to deliver their payments to chemical traders to his home the checks from one buyer totaled as follows year amount of checks year amount of checks dollar_figure dollar_figure dollar_figure - - dollar_figure dollar_figure dollar_figure dollar_figure petitioner either cashed these checks or deposited them in the chemical traders bank account chemical traders did not file income_tax returns for the years to amounts petitioner diverted from resyn to chemical traders petitioner diverted the following amounts from resyn to the chemical traders' checking account monthly statements amount of deposits available dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure year rambach chemical corp rambach chemical corp rambach did business with resyn beginning in from to rambach paid chemical traders' bills for chemicals resyn supplied to rambach as follows year amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner told rambach to mail payments for chemicals to his home harvey rambach president of rambach sent a letter to leo levitt chemical traders clinton avenue newark new jersey on date the post office returned the letter undelivered addressee unknown chemical traders did not have any production facilities when it dealt with rambach macarthur petroleum solvent co from to macarthur petroleum solvent co macarthur paid chemical traders for commissions and discounts on sales from resyn to macarthur under the agreement between sande wische president of macarthur and petitioner on behalf of resyn macarthur billed resyn full price for chemicals that resyn bought and macarthur paid chemical traders separately for any commissions and discounts it owed to resyn petitioner deposited the checks from macarthur for resyn's discounts and commissions in the chemical traders account macarthur paid the following resyn discounts and commissions to chemical traders date date date date date date date date date date date date date date date date date date amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure spencer-kellogg and atlas paint resyn bought linseed oil from spencer-kellogg co spencer- kellogg in and resyn paid spencer-kellogg for the oil spencer shipped the oil to atlas chemical traders billed and was paid_by atlas for the linseed oil as a result resyn paid for the linseed oil but did not receive it and chemical traders sold it to atlas without paying for it petitioner's use of funds in the chemical traders account petitioner wrote checks to cash from the chemical traders account totaling dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in he endorsed all but two of those checks dated date for dollar_figure and date for dollar_figure the camp attended by petitioners' children in endorsed the check a close friend of petitioner endorsed the check petitioner used the chemical traders checking account to buy the following cashier's checks that he used to buy stock year amount of checks payee dollar_figure leo n levitt heller meyer big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number leo n levitt heller meyer heller meyer carl m loeb rhodes co bache co edwards hanley heller meyer leo n levitt eastman dillon edwards hanley bache co eastman dillon big_number big_number total dollar_figure pressman frohlich frost heller meyer e resyn's bankruptcy on date resyn filed a petition for chapter reorganization with the u s bankruptcy court for the district of new jersey the bankruptcy court appointed a receiver to operate resyn during the bankruptcy proceedings the receiver unsuccessfully tried to obtain resyn's books_and_records for the years in issue in date petitioner filed a statement of affairs with the bankruptcy court on behalf of resyn in which he answered certain questions question was as follows bank accounts and safe deposit boxes a what bank accounts have you maintained alone or together with any other person and in your name or any other name within the two years immediately preceding the filing of the original petition herein give the name and address of each bank the name in which the deposit was maintained and the name of every person authorized to make withdrawals from such account petitioner answered question but did not mention the chemical traders or polymer accounts the commissioner filed a proof_of_claim on date and several amended proofs of claim between date and date the commissioner filed a final amended claim of dollar_figure for unpaid corporate income taxes interest and penalties for to f respondent's investigation of petitioner and resyn administrative investigation respondent began a joint criminal and civil administrative investigation of petitioner and resyn in date an administrative investigation is an investigation that is conducted solely by respondent's agents it is not conducted before a grand jury a special_agent and cooperating revenue agents were assigned to the investigation a u s attorney respondent's agents and persons outside the irs sometimes help a grand jury to investigate a case respondent did not participate in a grand jury investigation of resyn or petitioner strike force respondent's administrative investigation of petitioner and resyn was part of a program to investigate persons suspected of being involved with organized crime the program was later called a strike force the strike force included the federal bureau of investigation fbi secret service bureau of narcotics and dangerous drugs bureau of alcohol tobacco firearms customs service postal service and irs the irs and other agencies made progress reports to strike force attorneys respondent's agents and not strike force personnel controlled the joint civil and criminal tax investigation of resyn and petitioner strike force attorneys helped agents of different agencies conduct their investigations if needed respondent's investigators in this case filed periodic status reports with the strike force coordinator arthur rubenstein rubenstein who forwarded them to the regional organized crime drive coordinator who monitored strike force cases the regional coordinator forwarded the reports to respondent's intelligence_division at the national_office in washington d c those status reports did not go to the u s attorney's office or to any strike force attorney early stages of the investigation special_agent erich fried fried was the first agent assigned to the investigation revenue_agent richard cronin cronin was assigned to the investigation as the cooperating agent he worked with fried irving b dubow dubow supervised the investigation above dubow in the chain of command were a branch chief an assistant division chief and the chief intelligence_division in washington d c dubow's agents believed that ruth levitt was related to an organized crime racketeer fried started the file on this case when he received a newspaper clipping stating that the union county prosecutor's office had obtained an indictment of petitioner for chemical theft fried immediately began trying to get resyn's books_and_records fried cronin and dubow wanted to calculate resyn's tax_liability so the commissioner could file a proof_of_claim in the resyn bankruptcy proceeding fried and cronin tried unsuccessfully to obtain resyn's records from the bankruptcy trustee and receiver at that time fried and dubow did not use the administrative_summons procedure under sec_7602 because they believed it took too long to enforce reluctant witness procedure during the years respondent investigated this case respondent sometimes used the reluctant witness procedure to obtain evidence under this procedure a special_agent could request irs and justice_department approval to subpoena a witness to appear before a grand jury respondent's reluctant witness procedure at that time required the agent to show that the investigation was stymied and to provide a summary of the witness' anticipated testimony if the irs and the justice_department approved the request justice_department attorneys could use grand jury subpoenas to obtain evidence and could seek a rule e order from a federal district_court permitting them to give that evidence to the irs around date fried asked his supervisors for grand jury assistance in this case he sent via his supervisor a memorandum to the chief intelligence_division asking for permission to issue a grand jury subpoena to petitioner to compel rule e provides e secrecy of proceedings and disclosure disclosure of matters_occurring_before_the_grand_jury other than its deliberations and the vote of any juror may be made to the attorneys for the government for use in the performance of their duties otherwise a juror attorney interpreter stenographer operator of a recording device or any typist who transcribes recorded testimony may disclose matters_occurring_before_the_grand_jury only when so directed by the court preliminarily to or in connection with a judicial proceeding or when permitted by the court at the request of the defendant upon a showing that grounds may exist for a motion to dismiss the indictment because of matters_occurring_before_the_grand_jury no obligation of secrecy may be imposed upon any person except in accordance with this rule the court may direct that an indictment shall be kept secret until the defendant is in custody or has given bail and in that event the clerk shall seal the indictment and no person shall disclose the finding of the indictment except when necessary for the issuance and execution of a warrant or summons him to provide resyn's records he explained that resyn's receiver in bankruptcy had been unable to get resyn's records fried sent the memorandum because he wanted to review resyn's books_and_records and because the cooperating revenue_agent needed those records to prepare a proof_of_claim fried's request was approved fried served grand jury subpoenas on petitioner and goldstein on date and philbin on date philbin resyn's bookkeeper gave resyn's business records to the grand jury respondent obtained those records from the grand jury in date special_agent frank o'byrne o'byrne replaced fried in the investigation of petitioner and resyn o'byrne read the case file when he was assigned to the case it contained certain of resyn's ledgers files and canceled checks for and the file also contained transcripts of the grand jury testimony of goldstein becker and philbin the file did not include a copy of a rule_6_e_order revenue agents paul a dorgeval jr dorgeval and cronin continued to investigate petitioner and resyn for respondent dorgeval and cronin did not read the grand jury transcripts from july to date respondent's agents examined resyn's canceled checks they discovered a wide gap between the time that certain resyn checks were written and the time they were deposited or negotiated by the payee g third party information respondent's agents suspected that resyn had made payments to fictitious entities based on that theory cronin dorgeval and o'byrne issued administrative summonses from date to date they issued administrative summonses to third parties including banks businesses that bought and sold resyn products and goldstein who prepared petitioners' tax returns in the summons they asked for bank records canceled checks invoices and other business records pertaining to resyn chemical traders polymer and petitioners respondent's agents discovered the chemical traders account between date and date respondent's agents could not reconstruct all of resyn's transactions because most of resyn's business records for the years in issue were missing respondent's agents had only resyn's general ledger and journal for purchase journals for and and canceled checks for and h meetings with fbi agents and strike force attorney rubenstein was an irs employee who was the irs liaison with other strike force law enforcement agencies he also reviewed strike force reports from other agencies for possible internal_revenue_code violations cronin told the fbi that he suspected that petitioner and resyn might have violated bankruptcy laws rubenstein arranged for cronin to meet with two fbi agents from the newark bankruptcy fraud squad the fbi did not investigate petitioner or resyn for bankruptcy fraud and respondent took no further action rubenstein arranged a meeting with representatives of the justice_department to decide whether to grant immunity to goldstein herbert posner posner a strike force attorney from the justice_department attended the meeting goldstein did not receive immunity o'byrne discussed this case with posner several other times and had several other incidental contacts with posner i referral of case to the justice_department o'byrne completed his investigation in date in his special_agent's_report filed date he discussed fried's participation in the case he stated that grand jury subpoenas had been served o'byrne attached copies of the grand jury transcripts to his report o'byrne never saw a copy of a rule_6_e_order in this case and did not include one in his report dubow's group told the strike force attorney the results of the investigation after it was completed w j mcelroy a member of the intelligence_division newark district signed the following cover letter sending o'byrne's report to the regional counsel's office in philadelphia around date the strike force attorney newark new jersey was advised of this investigation the evidence obtained and the method of proving the unreported income and has concurred in the recommendation to prosecute james macdonald macdonald was a staff attorney who reviewed criminal tax matters for respondent's regional_counsel in newark his work was limited to criminal enforcement macdonald did not have authority to stop a recommendation to prosecute a strike force case macdonald reviewed o'byrne's report and the file for respondent's regional_counsel macdonald had a conference with herbert zuckerman zuckerman petitioner's counsel in march or date macdonald contacted o'byrne and asked him for additional information including a copy of the rule_6_e_order o'byrne did not obtain a copy of the rule_6_e_order he believed that his supervisor dubow gave the rule_6_e_order to macdonald macdonald sent a criminal_referral letter to scott p crampton assistant attorney_general tax_division department of justice dated date the letter stated the specific items of unreported income in this case were discovered by review of resyn corporation's cancelled checks gotten by the government as a result of a grand jury subpoena special_agent's_report page sec_12 and the examining agents acting pursuant to the authority granted by the court in a valid rule_6_e_order found checks payable to polymer chemicals subsequent inquiries with the bank where the polymer chemical account was held disclosed the existence of the chemical trader account special_agent's_report page no evidence of the two bank accounts was disclosed by levitt or by any of his employees pursuant to testimony in bankruptcy proceedings macdonald's criminal_referral letter stated that a copy of the rule_6_e_order was attached as exhibit c however there is no copy of the rule_6_e_order in respondent's file posner obtained a blanket rule_6_e_order which he believed allowed him to give any information books_or_records to any federal_law enforcement officer he did not get a rule_6_e_order for each investigation instead he got one that covered all investigations of a grand jury which was usually good for about a year and a half on date o'byrne testified before the grand jury that indicted petitioner under sec_7201 for willful tax_evasion for to j petitioner's criminal case in petitioner pleaded nolo contendere to tax_evasion for and received a suspended sentence k resyn's bankruptcy trial in date resyn asked the bankruptcy court to expunge reduce or modify the commissioner's corporate tax claim for to and fraud penalties for to the bankruptcy court held a 6-day trial in february and date during which the parties vigorously contested resyn's tax_liability zuckerman one of petitioners' attorneys in the instant case was resyn's attorney at the trial zuckerman saw no conflict in representing petitioner and resyn in the bankruptcy case petitioner attended the resyn bankruptcy trial but did not testify the bankruptcy court issued its opinion on date that court decided that petitioner diverted resyn income into bank accounts of fictitious entities resulting in substantial tax deficiencies for resyn and that the deficiencies were due to fraud in re resyn corp ustc par bankr d n j the bankruptcy court found the following facts resyn understated its corporate income by diverting to chemical traders receipts of sales of goods owned by resyn but never entered on the resyn books_and_records as resyn sales as noted earlier chemical traders was a trade_name controlled by leo levitt but the record before the court discloses no evidence that any business_entity using that name was ever located pincite clinton avenue newark new jersey the listed business address of same there is no evidence that chemical traders had any employees any business records or books of account conducted any business filed any state or federal tax returns or paid any federal or state income taxes the only evidence of its existence was the bank account maintained in that name at the national state bank of elizabeth new jersey it is noted that neither the resyn bookkeeper its accountant and its comptroller had ever heard of chemical traders until the commencement of the chapter xi proceedings in however despite the fact that it conducted no business operation large sums of money were deposited into the chemical traders' bank account the amount of the deposits during the years in question is as follows year amount deposited year amounted deposited dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure many of the deposits in the chemical traders' bank account resulted from transactions involving rambach chemical company or rambach international company during the years through the rambach companies purchased substantial amounts of chemicals which belonged to resyn but were shipped to rambach on invoices labeled chemical traders deliveries of the chemicals sold to the rambach companies originated at the resyn plant an invoice from the american warehousing corp pine street jersey city new jersey to rambach charges rambach as follows chg 2nd attempt to pick up bags at resyn corp dollar_figure a handwritten note on this invoice reads deduct from last chemical traders' bill we get in about or weeks thereafter rambach took a deduction of dollar_figure from the chemical traders' invoice dated date an invoice of the american warehouse corp dated date for the delivery of big_number bags of maleic anhydride to rambach reads ex resyn corp delayed at resyn day dollar_figure delayed trailers at resyn full_day dollar_figure with regard to this charge rambach wrote to levitt at chemical traders clinton avenue newark new jersey the latter was returned to rambach stamped addressee unknown all of the payments made by rambach for chemicals purchased were mailed to leo levitt's home pincite whiteoak drive south orange new jersey this was done at the direction of leo levitt who caused to be attached to the chemical traders' invoices directions that payments were to be mailed to him at the south orange new jersey address the checks issued by rambach to chemical traders and mailed to levitt totalled as follows year amount of check year amount of check dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the checks received by leo levitt for the chemicals sold to rambach were either cashed or deposited in the chemical traders' bank account many of the rambach checks to chemical traders bear the notation for deposit only chemical traders the chemicals sold to rambach were the property of resyn and the receipts from the sale of same were diverted from resyn to the chemical traders' bank account which was under the sole control of leo levitt the said receipts were not entered as income on the books of resyn and not reported on resyn's income_tax return the chemical traders' bank account was also used in certain transactions involving the witco chemical company during the course of the operation of its business resyn would purchase chemicals from the witco chemical company and would be allowed discounts on bulk purchases made the discounts received were then deposited not in the resyn bank accounts but in the chemical traders' bank account the total amount of deposits into the chemical traders' bank account which resulted from bulk purchase discounts were as follows year dollar_figure dollar_figure dollar_figure total dollar_figure deposits resulting from bulk purchase discounts this diversion of the bulk purchase discounts resulted in the overstatement of the cost_of_goods_sold and the understatement of income and income_tax due on the resyn tax returns for and another graphic example of the diversion of income from resyn to chemical traders is found in the transactions involving spencer-kellogg resyn would purchase oil from spencer-kellogg and upon resale of same the bill or invoice was sent to chemical traders and not resyn on date spencer-kellogg shipped big_number pounds of raw linseed oil to the atlas paint company the spencer-kellogg invoice indicates that this shipment was sold to resyn however it is a chemical traders' invoice dated date that bills atlas for big_number pounds of linseed oil similarly a spencer-kellogg invoice charges resyn for big_number pounds of linseed oil which was sold to resyn but shipped to the atlas paint company on date resyn paid for this shipment by check no but atlas paint company was billed not by resyn but by chemical traders on a chemical traders' invoice dated inter alia date thereafter on date spencer-kellogg shipped big_number pounds of raw linseed oil to atlas paint company and billed resyn dollar_figure for this shipment again a chemical traders' invoice dated inter alia date bills atlas paint company for big_number pounds of raw linseed oil in addition to understating income through the use of the chemical traders' trade_name resyn overstated the cost_of_goods_sold by the use of the polymer chemicals' trade_name as noted above polymer chemicals maintained a bank account at the national state bank of elizabeth new jersey where the authorized signatory on the account was harry levinson the record fails to disclose that polymer chemicals maintained offices engaged in any business venture had any employees was incorporated as a company in new jersey paid any new jersey state corporate taxes or any federal corporate taxes or filed any such tax returns irving becker employed by resyn since as an expediter of deliveries to resyn customers and as credit manager was familiar with all of resyn's suppliers he testified that he was not familiar with polymer chemicals and knew nothing of the polymer chemicals' account a world-wide survey of companies which deal in the chemicals purportedly sold by polymer chemicals to resyn showed that none of them had any knowledge of a company called polymer chemicals there is not a scintilla of evidence in the record indicating that polymer chemicals could or did deliver the large quantities of chemicals to resyn for which it received payment from resyn in fact the bookkeeper for resyn testified that when she prepared a bill for payment she would ordinarily receive an invoice and shipping documents but that when she received a polymer chemicals' invoice for payment it was never accompanied by shipping documents from through numerous checks totaling dollar_figure were drawn on the resyn bank account payable to the order of polymer chemicals the resyn checks were signed by leo levitt and were deposited in the polymer chemicals' bank account the breakdown of the checks deposited is as follows checks deposited dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure year between through resyn paid various polymer chemicals' invoices for fictitious purchases of chemicals and listed said payments on the books of resyn as costs of goods sold as a result resyn's cost_of_goods_sold was overstated in the following manner year amount of overstatement dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure many of the resyn checks made payable to polymer chemicals were not deposited but were withheld for deposit for a year other than the one in which they were written however the adjustment to the cost_of_goods_sold is effective for the tax_year in which the checks to polymer chemicals were written and not the tax_year in which they were negotiated during the same time period through leo levitt withdrew a total of dollar_figure from the polymer chemicals' bank account at the hillside office of the national state bank he was able to accomplish this by having harry levinson sign the checks in blank the breakdown of the funds withdrawn is as follows year funds withdrawn dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure it is clear that the cost for goods allegedly purchased from polymer chemicals was knowingly overstated by resyn on its books and it resulted in a fraudulent understatement of corporate_income_tax due on the resyn corporate_income_tax returns for the years and as to the above recited transactions involving chemical traders the rambach companies witco chemical company and atlas paint company it is clear that the diversion to chemical traders of monies due resyn resulted in a fraudulent overstatement of cost_of_goods_sold regarding the witco transactions and a fraudulent understatement of income in the rambach transactions the court finds that as a result of the alleged dealings involving polymer chemicals and chemical traders the resyn corporate_income_tax due on its return for the years and was underpaid and at least part of the underpayment for each year was due to fraud in considering all of the evidence before it the court is satisfied that both chemical traders and polymer chemicals are fictional entities used by resyn for the fraudulent purpose of evading taxes and with the express purpose of diverting large sums of money to leo levitt the sole shareholder of resyn levitt controlled the withdrawals from the bank accounts of both chemical traders and polymer chemicals while harry levinson signed many checks on the polymer chemicals' bank account he signed them in blank at levitt's request and never knew what was done with the proceeds of the checks an analysis of the chemical traders' bank account and checks drawn on it shows that in it issued checks in the total amount of dollar_figure of which dollar_figure was written to cash traced to levitt's personal accounts with various stock brokerage firms was the sum of dollar_figure additionally a check drawn to an unknown payee was deposited to levitt's account at the merchant's bank of new york and another check also payable to an unknown payee was deposited to levitt's account at edwards hanley a stock brokerage firm in chemical traders issued checks totalling dollar_figure of this sum a total of dollar_figure was deposited into various personal accounts held by levitt with various stock brokerage firms while the disposition of an additional dollar_figure is unknown given the total control levitt had over this account and his total control of the resyn operation his failure to testify as to unidentified deposits and withdrawals on the account is significant in re resyn corp ustc par at big_number big_number bankr d n j the bankruptcy court entered a judgment against resyn on date the district_court for the district of new jersey entered opinions on date date and date on appeal from the bankruptcy court's judgment the court_of_appeals for the third circuit issued two opinions 851_f2d_660 3d cir and in re 945_f2d_1279 3d cir the district_court entered its order on remand on date there has been no appeal from that order l sale of resyn corporation petitioner sold resyn to celanese corp in date in resyn had no assets but was liable for obligations to celanese corp and to respondent m notice_of_deficiency dorgeval investigated petitioners and resyn from to at least he prepared a series of reports of proposed adjustments for resyn and petitioners he completed the last report on date that report was the basis for the notice_of_deficiency in this case respondent mailed the notice_of_deficiency on date petitioners and zuckerman signed consents to extend the time to assess tax for and which kept those years open until terminated respondent determined that petitioners received constructive dividends from resyn from to by analyzing resyn's earned surplus for that period respondent determined that resyn paid checks for petitioners' benefit of dollar_figure in dollar_figure in and dollar_figure in respondent deducted from those amounts the increases to petitioner's loan account salary paid to petitioner capital items and additional business_expenses respondent determined that petitioners had unreported income of dollar_figure in and dollar_figure in based on resyn checks used to pay petitioners' personal expenses n petitioners' return petitioners timely filed their income_tax return respondent did not offer a copy of petitioners' return into evidence respondent's revenue_agent's_report for states that petitioners reported taxable_income of dollar_figure and that petitioner's total_tax was dollar_figure respondent had a copy of an unsigned return for petitioners that also showed those amounts as petitioners' reported taxable_income and total_tax the record does not show who prepared that purported return there is no evidence that the unsigned return is the same as the return petitioners filed for opinion a whether respondent violated grand jury secrecy rules before trial petitioners moved to suppress evidence that respondent used in this case which petitioners contend includes matters and fruits of matters occurring before a federal grand jury in violation of rule e the court denied petitioners' pretrial motion to suppress we reaffirm that ruling here resyn business records are not grand_jury_material in this case generally matters occurring before a federal grand jury may not be disclosed fed r crim p e 682_f2d_61 3d cir petitioners contend that resyn's business records are matters occurring before a grand jury for purposes of rule e we disagree resyn created its business records independently of a grand jury proceeding petitioners point out that business records created independently of a grand jury proceeding may be grand jury matters if disclosure of them will reveal the grand jury's deliberative_process see eg in re grand jury subpoena under seal 920_f2d_235 4th cir 838_f2d_304 8th cir 823_f2d_574 d c cir 815_f2d_1373 10th cir 753_f2d_575 7th cir 697_f2d_511 3d cir in re grand jury matter catania supra pincite in re grand jury matter n j state comm of 630_f2d_996 3d cir petitioners contend that disclosure of resyn's records would reveal grand jury deliberations we disagree respondent requested the books_and_records of resyn respondent did not request all of the grand jury matter related to resyn and petitioners a general request for all grand jury records would in effect be a disclosure of the grand jury proceedings see 589_f2d_285 n 7th cir in re grand jury criminal 469_fsupp_666 m d pa we conclude that disclosure of resyn's business records would not reveal secret grand jury deliberations respondent contends that use of resyn's business records and other third party records that respondent obtained from the grand jury is no longer restricted by rule e because the bankruptcy court admitted those records into evidence at resyn's bankruptcy trial we need not decide respondent's contention in light of our conclusion that resyn's business records are not grand_jury_material subject_to the secrecy provisions of rule e grand jury transcripts petitioners allege that respondent relied on grand jury transcripts to determine petitioner's civil tax_liability in this case petitioner points out that o'byrne mentioned the transcripts in his criminal_referral letter however o'byrne testified and we believe that he did not rely on grand jury testimony to develop petitioners' civil tax_liability revenue agents cronin and dorgeval did not read the grand jury transcripts they used resyn's business records and third party records all of which existed independently of the grand jury thus we are convinced that respondent did not use grand jury transcripts to develop the civil tax case b whether petitioner is collaterally estopped from denying factual findings of the bankruptcy court background petitioners contend that collateral_estoppel does not prevent petitioner from contesting factual findings made by the bankruptcy court in in re resyn corp ustc par bankr d n j we disagree if collateral_estoppel applies issues which were litigated and decided in an earlier case on a different cause of action cannot be relitigated by the parties or their privies 440_us_147 439_us_322 n 333_us_591 collateral_estoppel protects adversaries from the expense and vexation of multiple lawsuits conserves judicial resources and fosters reliance on judicial action by minimizing the possibility of inconsistent decisions montana v united_states supra pincite 91_tc_273 collateral_estoppel can apply in federal tax cases commissioner v sunnen supra pincite collateral_estoppel applies in the following circumstances first the matter at issue in the second suit is identical with the one decided in the first suit id pincite second there is a final judgment rendered by a court of competent jurisdiction 90_tc_162 affd 904_f2d_525 9th cir 62_tc_607 third the parties to the second suit are the same as the parties to the first suit or in privity with them peck v commissioner supra pincite gammill v commissioner supra pincite fourth the parties have actually litigated the matters at issue and the resolution of those matters was essential to the prior decision commissioner v sunnen supra pincite fifth the controlling facts and legal principles remain unchanged id pincite sixth there are no special circumstances that would warrant making exception to the normal rules of preclusion montana v united_states supra pincite meier v commissioner supra pincite elements of collateral_estoppel a identity of matters at issue the first element for collateral_estoppel is met because there are identical matters at issue in the bankruptcy trial and in the instant case such as whether and if so how petitioner diverted resyn income to polymer and chemical traders from to the government had to prove fraud by clear_and_convincing evidence in the bankruptcy case to prove fraud the government proved that leo levitt created two sham entities chemical traders and polymer to conceal resyn's income in re resyn corp ustc par at big_number big_number the accounts transactions and entities in the bankruptcy case are the same as those in the instant case the instant case also involves the issue whether petitioners benefited from resyn's unreported income however the fact that the instant case has additional matters at issue does not bar collateral_estoppel from applying to matters at issue which are the same in both cases 103_tc_501 petitioner points out that the bankruptcy court did not decide whether petitioner committed civil tax_fraud the fact that the bankruptcy court did not decide whether petitioner was personally liable for additions to tax under sec_6653 does not help petitioner the bankruptcy court found that petitioner used polymer and chemical traders to divert resyn funds to himself the bankruptcy court found that petitioner withdrew from the polymer account dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in the bankruptcy court found that chemical traders checks totaling dollar_figure were written to cash in the bankruptcy court traced dollar_figure to petitioner's stock brokerage accounts the bankruptcy court found chemical traders checks totaling dollar_figure written to petitioner's personal accounts in the bankruptcy court was required to and did decide whether fraud was present it found clear_and_convincing evidence that petitioner diverted resyn funds to himself through the polymer and chemical traders accounts collateral_estoppel precludes petitioner from relitigating that matter thus petitioner may not relitigate the fact that he controlled the polymer and chemical traders bank accounts and that polymer and chemical traders were fictional entities which he created to divert funds to himself from resyn petitioner may contest the extent to which he diverted funds from resyn to himself beyond that found by the bankruptcy court b final prior judgment the second element for collateral_estoppel is met because the bankruptcy court's decision is final c identity of or privity with parties the third element for collateral_estoppel is met because petitioner is in privity with resyn a sole or controlling stockholder can be in privity with his or her closely_held_corporation 247_us_142 225_us_111 131_us_319 sparks nugget inc v commissioner tcmemo_1970_74 sole shareholder in privity with corporation affd 458_f2d_631 9th cir see also 28_tc_1034 successor corporate sole shareholder in privity with prior corporation 28_tc_998 affd 260_f2d_779 8th cir transferee stockholder in privity with transferor_corporation 17_tc_764 court reviewed affd on this issue modified in part and remanded 200_f2d_844 2d cir shareholder bound by corporation but corporation not bound by shareholder petitioner was president and sole shareholder of resyn he controlled resyn he personally used some of resyn's unreported income petitioner attended the bankruptcy trial and had the same lawyer as resyn the fact that the same attorney represents the parties in both actions is a factor that may be considered in deciding whether the parties are in privity see 602_fsupp_280 d me petitioner does not dispute that he had an interest in opposing a finding that he caused resyn to commit tax_fraud by creating fictitious entities and diverting and not reporting resyn income petitioners contend that under the precedents of the court_of_appeals for the third circuit a shareholder and a corporation are not in privity 133_f2d_143 3d cir in hornstein the court_of_appeals for the third circuit held that under pennsylvania law shareholders and their corporations were not in privity in a tort case for collateral_estoppel purposes id pincite that interpretation does not apply here because pennsylvania law does not apply petitioners do not cite cases under new jersey law which hold that a sole shareholder and his or her corporation are not in privity for collateral_estoppel purposes petitioners contend that petitioner and resyn were not in privity because the bankruptcy court had appointed a receiver to be responsible for resyn's operations at that time we disagree when a nonparty to an action has control_over the conduct of the litigation it may be in privity with the party it controls and bound by the results of the litigation 528_f2d_288 9th cir there is no evidence that the receiver controlled attended or was involved in the bankruptcy litigation we in their answering brief petitioners cite a new jersey case involving whether the court would pierce the corporate veil and disregard the corporate form where there was no fraud or injustice lyon v barrett n j a 2d that case does not hold or suggest that a sole shareholder is not in privity with his corporation for purposes of collateral_estoppel believe petitioner controlled the bankruptcy litigation petitioner's attorney represented resyn at and petitioner attended the bankruptcy trial we conclude that resyn and petitioner are in privity for collateral_estoppel purposes d actual and necessary litigation of the matter in issue the fourth element for collateral_estoppel is met because during the 6-day bankruptcy trial resyn and the commissioner actually and necessarily litigated the facts relating to petitioner's diversion of resyn income the test for deciding whether resolution of the litigated matters was essential to the prior decision is whether the issue was recognized by the parties in the prior proceeding as important and by the trier of fact as necessary to the judgment meier v commissioner t c pincite n the parties to the bankruptcy case and the bankruptcy court recognized that facts relating to petitioner's diversion of resyn's income were important and it was necessary for the bankruptcy court to decide whether petitioner diverted resyn's income to polymer and chemical traders and whether resyn was liable for fraud e legal principles unchanged the fifth element for collateral_estoppel is present because the controlling facts and legal principles have not changed id pincite f no special circumstances the final element of collateral_estoppel is present because petitioners do not contend nor do we find that there are special circumstances present that would warrant not applying the normal rules of preclusion montana v united_states supra meier v commissioner supra pincite lack of mutuality petitioners point out that there is no mutuality here because respondent would not be collaterally estopped from proceeding against petitioner even if respondent had lost the bankruptcy case petitioners contend that collateral_estoppel should not apply because there is no mutuality gammill v commissioner t c pincite 59_tc_152 affd on this issue revd and remanded in part 500_f2d_1041 2d cir under the doctrine_of mutuality neither party may use a prior judgment to estop the other unless the judgment binds both parties meier v commissioner supra pincite other than arguing that mutuality would not apply because the taxpayer here is not the same as that in in re resyn corp ustc par bankr d n j which we discussed in section b-2-c above petitioners made no convincing argument that mutuality would not apply here further mutuality is no longer a requirement for applying collateral_estoppel 439_us_322 meier v commissioner supra pincite 1b moore moore's federal practice par - pincite 2d ed thus petitioner's reliance on gammill and divine is misplaced conclusion--collateral estoppel applies we conclude that petitioner is collaterally estopped from contesting the factual findings of the bankruptcy court in in re resyn corp ustc par bankr d n j collateral_estoppel establishes all of the facts found by the bankruptcy court for purposes of the instant case however our findings_of_fact are also fully supported by the record in this case the findings_of_fact by the bankruptcy court provide an alternative basis for many of those facts c whether respondent's determination is arbitrary respondent's determination is generally presumed to be correct 290_us_111 petitioners contend that respondent's determination is arbitrary and should not be presumed to be correct because respondent had no rational basis for determining that petitioner received constructive income from chemical traders and polymer which he diverted from resyn we disagree a notice_of_deficiency that lacks a rational basis is arbitrary and not presumed to be correct 649_f2d_152 2d cir affg in part and revg and remanding in part on this issue 74_tc_260 to show that the commissioner acted rationally the record must link the taxpayer to some tax-generating activity id 87_tc_609 affd without published opinion 827_f2d_774 11th cir the record here clearly links petitioners to the unreported income polymer and chemical traders had no business_purpose petitioner controlled the polymer and chemical traders accounts we conclude that petitioner controlled polymer because he caused resyn to pay polymer for fictitious sales he had levenson sign blank polymer checks and he withdrew substantial amounts of cash from the polymer account we conclude that petitioner controlled chemical traders because he concealed it and its bank account from his accountants and bookkeepers he withdrew substantial amounts of cash from the account and he used funds from the account to buy stock resyn paid petitioner's personal expenses directly petitioner paid at least dollar_figure for personal stock investments with funds from chemical traders petitioner withdrew cash from the polymer and chemical traders accounts records do not exist showing how petitioner used all of the funds that he diverted from resyn to the polymer and chemical traders accounts petitioners contend that respondent's determination should not be presumed to be correct because respondent did not consider the possibility that petitioner replaced money he had previously taken from his brokerage accounts and because respondent did not analyze petitioners' net_worth we know of no requirement and petitioners cite none that respondent must conduct a net_worth analysis when there is other evidence that connects petitioner to the diverted and unreported funds petitioners have not convinced us that respondent's determination was arbitrary we therefore presume that respondent's determination is correct d whether petitioners received constructive_dividend sec_1 respondent's determination respondent determined that petitioners received but did not report constructive dividends from to which resulted in the following deficiencies dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for respondent based the determination on funds that petitioner diverted to petitioners' benefit through the polymer and chemical traders bank accounts and on petitioners' personal expenses that resyn paid petitioners did not report these items on their income_tax returns respondent's determination is presumed to be correct welch v helvering supra pincite rule a diversion of funds to polymer account petitioners contend that petitioner's diversion of funds to the polymer bank account was not a constructive_dividend to them because petitioner used those diverted funds to pay business_expenses petitioner testified that the alkyd resin business was very competitive during the years in issue and that the tepperman brothers told him that they would give him business from atlas if petitioner paid them in cash during that time resin cost about cents per pound petitioner said atlas paid about cents per pound and petitioner paid atla sec_3 cents in cash petitioner said he got cash by forming polymer and depositing in its bank account the difference between the cost of resin and the amount that atlas paid petitioner then bought and cashed cashier's checks resyn wrote checks totaling dollar_figure in which were deposited in the polymer checking account in a total of dollar_figure deposited in the polymer checking account in was from checks written in these delays are inconsistent with petitioner's theory that he had to make cash payments to atlas it is implausible that the tepperman brothers would wait from to to be paid the tepperman brothers died before trial was held in this case the opinion of the bankruptcy court does not indicate and petitioners do not contend that resyn raised the business_expense theory at the bankruptcy trial petitioner's claim that he paid all the money in the polymer account to the tepperman brothers is not persuasive diversion of funds to chemical traders petitioner controlled the chemical traders account he did not tell his accountants and bookkeepers about it he withdrew funds from the chemical traders account during each of the years from to to buy stock and did not report those amounts he withdrew cash in and other years short term loans petitioners contend that amounts resyn paid for petitioners' personal expenses which respondent contends were constructive dividends were loans to petitioner from resyn courts apply special scrutiny to the characterization by corporations that advances made by them to their sole stockholders are loans 812_f2d_650 11th cir affg tcmemo_1985_159 self-serving statements of intent absent objective economic indicia of debt are of little value to sole stockholders in unreported income cases id pincite written evidence of debt such as consistent bookkeeping and consistent financial reporting may be little more than additional declarations of intent id the form of the transaction and the labels used by the parties have less significance when the corporation is closely held because the parties can mold the transaction at their will 398_f2d_694 3d cir 95_tc_257 in deciding whether a bona_fide loan exists we consider a whether there is a note or other evidence_of_indebtedness and whether the lender charges interest 18_tc_780 affd 205_f2d_353 2d cir b whether there is a fixed repayment schedule id pincite frierdich v commissioner tcmemo_1989_393 affd 925_f2d_180 7th cir c whether the lender requests any security or collateral 318_f2d_611 9th cir d whether there is a written loan agreement 407_f2d_1121 4th cir affg tcmemo_1967_187 e whether the parties' records if any treat the transaction as a loan id pincite- and f whether the borrower has made any repayments estate of ames v commissioner a memorandum opinion of this court dated date the first four of these factors favor respondent because there is no evidence that petitioner or resyn had a note loan agreement or any other written instrument of indebtedness or agreed to any rate of interest or a repayment schedule or provided security finally there is no evidence that resyn sought payments from petitioner petitioners argue that petitioner repaid the loans by forgoing salary and by making repayments petitioners contend that these repayments are recorded in resyn's books however resyn's books showing repayments are not in evidence there is no evidence that petitioner forfeited any salary to make loan repayments in excess of amounts taken into account by respondent petitioners argue that the amounts that resyn paid for their personal benefit are loans because resyn's records treat them as a loan receivable we disagree this factor alone is not sufficient to show that those payments are loans road materials inc v commissioner supra pincite calumet indus inc v commissioner supra pincite 25_tc_387 resyn's records are not sufficient to show resyn's and petitioner's intent rather we believe the recording of petitioners' personal expenses as loans from resyn was part of petitioner's scheme to avoid reporting income petitioners argue that the facts here are like those in boshwit bros inc v commissioner tcmemo_1982_156 we disagree in that case we found that the corporation made loans to its shareholder because we believed the shareholder's testimony that he intended to repay the loans and because the account showed regular credits and a decreasing balance id here petitioner did not show that he intended to repay the loan or that resyn gave him regular credits for loan repayments thus petitioners' reliance on boshwit bros is not persuasive traceable amounts petitioners point out that respondent could not trace all of the funds that petitioner diverted to the polymer account this fact does not help petitioner because the determination is valid and as discussed below at section f-2 respondent traced significant amounts to petitioners for each year by clear_and_convincing evidence petitioners contend that petitioners should be charged with constructive dividends only for amounts that respondent can prove were spent for petitioners' personal benefit we disagree respondent determined that all deposits in the polymer and chemical traders accounts during the years in issue are income to petitioners because polymer and chemical traders had no business_purpose petitioner controlled the polymer and chemical traders bank accounts and petitioner could and did use those accounts for his benefit as discussed above respondent's determination is presumed to be correct and petitioners have not proven otherwise constructive dividends for respondent determined that petitioners did not report the following income in dollar_figure from polymer dollar_figure from chemical traders dollar_figure from factory expense and dollar_figure from van syckle chemical plant in petitioners reported dollar_figure of income without identifying the source petitioners contend that we should reduce any constructive_dividend for by dollar_figure because they reported that amount which represents their estimate of the value of chemical traders and polymer chemicals transactions on their return we disagree petitioners did not show how the dollar_figure they reported related to any of the amounts respondent determined to be unreported income they rely on goldstein's testimony that it was to cover income adjustments from respondent's audit for goldstein's testimony does not prove respondent's determination to be incorrect because it does not show how the reported income of dollar_figure relates to any of respondent's adjustments for conclusion we conclude that payments to or on behalf of petitioners by resyn chemical traders and polymer were constructive dividends to petitioners in the years paid in the amounts determined by respondent e whether petitioner is liable for fraud for respondent determined that petitioner is liable for the addition_to_tax for fraud under sec_6653 for to we discuss in this section because of certain facts applicable only to that year we will discuss whther petitioner is liable for fraud for to in section f below petitioners contend that respondent did not prove that petitioner committed fraud for because respondent did not offer into evidence an original or copy of petitioners' return we agree a taxpayer is not liable for the addition_to_tax for fraud for a year if the return for that year is not in evidence and there is no evidence about the contents of the return 225_f2d_216 6th cir affg in part and revg in part a memorandum opinion of this court dated date secondary evidence is admissible to prove the contents of a destroyed or lost income_tax return 258_f2d_599 9th cir 54_tc_1149 29_tc_861 affd per curiam 264_f2d_478 3d cir respondent has shown that the amount of petitioners' income for stated in the revenue agent's record is the same as amounts stated on petitioners' unsigned return however there is no evidence that these amounts are the same as those reported on petitioners' return we conclude that there is insufficient evidence of petitioners' return to prove fraud rubinstein v commissioner f 2d pincite f whether petitioner is liable for fraud for to background a taxpayer who commits fraud is liable for an addition_to_tax equal to percent of the underpayment sec_6653 respondent has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b first respondent must prove the existence of an underpayment 94_tc_654 respondent may not rely on petitioners' failure to carry the burden of proving the underlying deficiency id pincite 92_tc_661 second respondent must show that petitioner intended to evade taxes he believed to be owing by conduct intended to conceal mislead or otherwise prevent tax collection 398_f2d_1002 3d cir parks v commissioner supra pincite 80_tc_1111 underpayment petitioners contend that respondent did not establish by clear_and_convincing evidence that petitioner underpaid tax we disagree a controlling shareholder who causes a corporation for no business_purpose of its own to transfer earnings to another entity which the shareholder controls may be taxed as receiving income in the amount of the funds transferred 321_f2d_598 3d cir affg 36_tc_446 288_f2d_336 4th cir affg tcmemo_1960_53 87_f2d_663 8th cir 32_f2d_537 8th cir affg 11_bta_659 the control which the taxpayer has over the amounts transferred may cause those amounts to be taxable_income to the taxpayer 50_tc_478 false mortgage scheme funds that petitioner diverted from resyn to the polymer and chemical traders accounts were taxable_income to him 366_us_213 embezzled funds over which the taxpayer had complete dominion and control were taxable_income the polymer and chemical traders accounts were nominee or conduit bank accounts for petitioner during the years in issue polymer and chemical traders had no business_purpose petitioner completely controlled them petitioner diverted resyn funds to the polymer and chemical traders bank accounts he caused the following amounts to be deposited into the polymer bank account dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in he caused at least the following amounts to be deposited into the chemical traders bank account dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in thus petitioner diverted funds from resyn to the accounts he controlled in each year from to petitioner wrote chemical traders checks to cash of at least dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in petitioner wrote checks to cash on the polymer account that levenson had signed those checks totaled at least dollar_figure in and dollar_figure in petitioner did not report any of these amounts on his income_tax returns petitioner contends that respondent did not prove an underpayment by clear_and_convincing evidence because respondent could not show what petitioner did with all of the diverted funds we disagree as discussed above we conclude that those funds became taxable to petitioner when he diverted those funds to the polymer and chemical traders accounts further even if respondent were required to show that petitioners used diverted funds for each year from to we conclude that respondent has done so by clear_and_convincing evidence chemical traders paid for petitioner's stock investments in at least the following amounts dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in petitioner did not report his receipt from polymer of checks made out to cash resyn paid personal benefits for petitioners of at least dollar_figure in dollar_figure in and dollar_figure in total for those years is dollar_figure petitioners did not report those amounts we conclude that respondent has proven by clear_and_convincing evidence that petitioner diverted funds from resyn to himself using the polymer and chemical traders accounts from to and did not report them 820_f2d_1084 9th cir affg tcmemo_1984_549 370_f2d_713 1st cir affg in part and vacating and remanding in part tcmemo_1965_199 biltmore homes inc v commissioner supra pincite fraudulent intent respondent must prove by clear_and_convincing evidence that petitioner had fraudulent intent parks v commissioner supra pincite for purposes of sec_6653 fraud means actual intentional wrongdoing 118_f2d_308 5th cir revg 40_bta_424 or the intentional commission of an act for the specific purpose of evading a tax believed to be owing 394_f2d_366 5th cir affg tcmemo_1966_81 fraud may be proven by circumstantial evidence because direct evidence of the taxpayer's intent is rarely available 79_tc_995 affd 748_f2d_331 6th cir the courts have developed a number of objective indicators or badges_of_fraud 91_tc_874 several badges_of_fraud are present in this case a substantially understating income for several years b diverting corporate funds c having inadequate books_and_records d dealing in large amounts of cash e using fictitious names f concealing accounts from resyn's and petitioners' accountants and g giving false misleading and inconsistent testimony at trial 796_f2d_303 9th cir affg tcmemo_1984_601 449_f2d_311 9th cir affg tcmemo_1969_48 meier v commissioner t c pincite a substantially understating income_tax_liability a pattern of substantially underreporting income_tax_liability over several years may be evidence of fraud 348_us_121 451_f2d_197 3d cir affg tcmemo_1970_37 111_f2d_987 6th cir affg 38_bta_16 petitioner substantially understated income_tax_liability by dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for b corporate diversions for personal_use a taxpayer's diversion of corporate funds to the taxpayer's own use is evidence of fraud 732_f2d_1459 6th cir affg tcmemo_1982_603 270_f2d_525 3d cir as discussed above petitioner diverted a substantial amount of funds from resyn using polymer and chemical traders as nominee accounts he diverted to chemical traders dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in he diverted to polymer dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in after petitioner diverted funds to polymer and chemical traders he withdrew cash from the polymer and chemical traders accounts and used the chemical traders account to pay for his stock investments in addition to the amounts petitioner diverted to himself through polymer and chemical traders resyn paid substantial amounts for petitioners' personal expenses which petitioners did not report c false or inadequate records false entries in books_and_records and false purchase invoices are compelling evidence of fraud 214_f2d_632 8th cir 161_f2d_699 7th cir petitioner caused polymer to issue false purchase invoices to resyn a taxpayer's failure to maintain accurate records may be a badge of fraud 301_f2d_484 5th cir affg tcmemo_1959_172 295_f2d_336 5th cir affg 31_tc_690 75_tc_1 petitioner did not have records showing what he did with most of the money in the polymer and chemical traders accounts d dealing in large amounts of cash a taxpayer's use of cash and cashier's checks to conceal income is evidence of fraud bradford v commissioner supra pincite 168_f2d_997 7th cir we may infer that a taxpayer's excessive use of checks drawn to cash was to conceal unreported income see 189_f2d_459 6th cir petitioner used large cash transactions he used cashier's checks to buy stock all of his polymer withdrawals were in cash he wrote chemical traders checks to cash totaling dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in there do not appear to be any valid business reasons for these large cash transactions e using fictitious names use of a bank account in the name of a nominee can be evidence of fraud 464_f2d_101 9th cir 231_f2d_928 9th cir petitioner used chemical traders and polymer to divert funds from resyn for his personal_use petitioners contend that chemical traders and polymer were legitimate businesses we disagree petitioner is collaterally estopped from so claiming even if petitioner were not collaterally estopped respondent has clearly shown that petitioner used chemical traders and polymer to divert and conceal income from to f concealing income from return preparers concealing income from a taxpayer's tax preparer can be evidence of fraud 781_f2d_1566 11th cir affg tcmemo_1985_63 43_tc_407 modified 44_tc_408 petitioner did not give levenson or goldstein records showing that chemical traders existed that resyn's payments to polymer were for fictitious transactions that he diverted income from resyn to polymer and chemical traders or how he used funds in the polymer and chemical traders accounts g false and misleading testimony false misleading and inconsistent testimony is a badge of fraud bradford v commissioner supra pincite petitioner falsely testified i that chemicals traders and polymer were legitimate businesses ii that chemical traders did business pincite clinton avenue in newark new jersey and that he was in charge of the offices there iii that chemical traders and polymer were legitimate businesses that bought and sold products under their own names iv that secrecy was not the reason he wrote checks to cash and cashier's checks to withdraw funds from the polymer and chemical traders accounts v that levenson suggested the polymer scheme and vi that he never stopped at levenson's house to have levenson sign blank checks petitioner testified that petitioner ruth levitt was an original subscriber of welev stock however the corporate minutes show that she was not finally petitioner testified that he had nothing to do with preparing ruth levitt's income_tax return for however ruth levitt testified that he always handled their tax returns and that she never participated in preparing income_tax returns petitioners' contentions petitioners contend that petitioner's concealment in of the welev transaction is not relevant to proving that petitioner committed fraud for the tax years in issue because it occurred after the years in issue we do not consider petitioner's acts of concealment in in deciding the fraud issue however we consider the fact that petitioner used resyn to pay for welev during the years in issue but did not report the amounts that resyn paid petitioners contend that the fact that philbin never saw petitioner involved in resyn's bookkeeping or instructing anyone to divert funds from resyn shows that petitioner did not divert funds we disagree petitioner concealed the chemical traders account from philbin petitioner knew that resyn paid polymer for fictitious transactions petitioner withdrew a substantial amount of funds from the polymer and chemical traders bank accounts in cash and cashier's checks philbin's testimony does not lead us to change our conclusion based on the overwhelming evidence that petitioner arranged the diversion of funds petitioners contend that levenson was the architect of the scheme the record clearly shows otherwise levenson did not know about chemical traders petitioner directed levenson to sign and endorse all of the polymer checks in blank levenson did not benefit from polymer petitioner controlled resyn polymer and chemical traders levenson did not petitioners contend that respondent did not prove fraud because respondent did not call hall who directed the postings to testify we disagree even without hall's testimony respondent has clearly shown that petitioner devised operated and benefited from his scheme to divert income from resyn through polymer and chemical traders to himself and his family conclusion we conclude that part of petitioner's underpayment_of_tax for each year from to is due to fraud g statute_of_limitations petitioners contend that the time to assess tax for petitioners for to has expired we disagree as to to and agree as to the commissioner is generally required to assess tax within years of the date the return is filed or due whichever is later sec_6501 there is no limit on the time to assess tax if the commissioner proves fraud sec_6501 we have found that petitioner is liable for fraud for each of the years to thus respondent may assess tax for those years sec_6501 however the time to assess tax for has expired because respondent has not proven fraud for that year h whether ruth levitt is an innocent spouse background petitioners contend that ruth levitt is an innocent spouse under sec_6013 spouses who file joint tax returns are jointly and severally liable for tax sec_6013 petitioners argue that ruth levitt is not liable for the deficiencies and the addition_to_tax for substantial_understatement_of_income_tax because she is an innocent spouse under sec_6013 to qualify as an innocent spouse for any of the years in issue petitioners must prove that a ruth levitt filed a joint_return for the year b petitioners concede that respondent may assess tax for under sec_6501 there is a substantial_understatement_of_income_tax attributable to grossly_erroneous_items of the other spouse on the return c she did not know or have reason to know of the substantial_understatement when she signed the return and d it would be inequitable to hold her liable for the deficiency attributable to the substantial_understatement sec_6013 failure to meet any of these requirements precludes a taxpayer from qualifying as an innocent spouse sec_6013 826_f2d_470 6th cir affg 86_tc_228 courts should construe the innocent spouse exception in view of the congressional purpose of protecting innocent taxpayers from injustice 509_f2d_162 5th cir respondent concedes that ruth levitt meets the requirements to qualify as an innocent spouse under sec_6013 except that she knew or had no reason to know of the understatements when she signed the returns and that it is inequitable to hold her liable we need not decide whether ruth levitt knew or had reason to know of the understatements because we conclude that it is not inequitable to hold her liable whether it is inequitable to hold ruth levitt liable a taxpayer who claims innocent spouse relief must prove that taking into account all the facts and circumstances it is inequitable to hold her or him liable for the deficiency sec_6013 normal support is not a significant benefit for purposes of deciding whether denial of innocent spouse relief is inequitable under sec_6013 93_tc_355 petitioners contend that ruth levitt did not significantly benefit from the unreported income we disagree the statute by its terms no longer bars relief if the purported innocent spouse received a significant benefit but it continues to be a factor 93_tc_672 the benefit may be direct or indirect id pincite ruth levitt enjoyed the benefits of the understatements during the years in issue she drove new cars had a nursemaid sent her children to camp and lived materially well she had the services of a chauffeur and handyman some of her children attended private_schools she shopped extensively resyn paid about dollar_figure for those personal expenses of petitioners from to she benefited from petitioners' tax deductions for charitable_contributions that resyn paid in and resyn also paid for petitioners to buy welev stock that ruth levitt sold in reporting a capital_gain of dollar_figure there is no indication that ruth levitt's benefit from unreported income was any different from to we believe that petitioners' unreported income allowed her to have the standard of living that she did during the years in issue she remained married to petitioner during the years in issue we believe that ruth levitt fully shared in the benefits and the tax savings from the omitted income and that the understatements enabled her to maintain a standard of living that she would not have enjoyed otherwise see scarafile v commissioner tcmemo_1991_512 ruth levitt benefited significantly from the omitted income petitioners rely on 18_f3d_1521 11th cir revg and remanding t c memo and flynn v commissioner supra for the proposition that a spouse does not significantly benefit for purposes of sec_6013 if the level of support received during the years in issue was no different than before those years however even with no change in the standard of living the spouse may fail to meet the requirement of sec_6013 in flynn we found that the spouse did not benefit from the understatements flynn v commissioner supra pincite petitioners have not shown that it would be inequitable to hold ruth levitt liable for the deficiency consequently we hold that she is not entitled to relief as an innocent spouse under sec_6013 to reflect the foregoing decision will be entered under rule
